110 Ga. App. 382 (1964)
138 S.E.2d 590
SPRINGFIELD FIRE & MARINE INSURANCE COMPANY
v.
CARTER.
40901.
Court of Appeals of Georgia.
Decided September 29, 1964.
Smith, Ringel, Martin, Ansley & Carr, Sam F. Lowe, Jr., John G. Kopp, for plaintiff in error.
R. E. Lawson, contra.
EBERHARDT, Judge.
1. A provision in a policy of fire insurance that no action thereon should be maintainable unless commenced within twelve months next after the occurrence of the loss is valid and constitutes a condition precedent to the maintenance of the action, or a limitation of time within which it may be brought.
2. An action brought after the expiration of twelve months next following the occurrence of the loss is barred by the provision of the policy, and this is true although the petition shows that it is a renewal of a previous action brought within the twelve month period and that it was brought within six months after the first suit had been voluntarily dismissed. Gross v. Globe &c. Ins. Co., 140 Ga. 531 (79 S.E. 138); Woodall v. Hartford Fire Ins. Co., 33 Ga. App. 694 (128 S.E. 69).
3. Where it appears from the allegations of the petition that the loss occurred more than twelve months before the suit was filed and from the contract itself that it contained a twelve-month limitation, the petition is subject to a general demurrer. Peeples v. Western Fire Ins. Co., 96 Ga. App. 39, 41(1) (99 SE2d 349).
Judgment reversed. Bell, P. J., and Jordan, J., concur.